Per Curiam,
The bill was for an accounting for royalties claimed under an agreement for the manufacture, by the defendant, of suppositories, with metallic coverings, under a patent owned by the plaintiff. In the answer it was averred that prior to the making of the agreement, the plaintiff had represented that he had not granted the right to use his patented process to anyone, and that he could give the defendant the exclusive right to use the same, that the contract was entered into because of this assurance; that these representations were untrue, because the plaintiff had previously sold to other persons a patent which differed only slightly from the patent, the use of which he *82licensed to the defendant and had agreed to give them the exclusive use of any improvements on the patents sold, which he might thereafter make.
The learned referee found as a fact that the defendant was making covered suppositories under the plaintiff’s patents, without interference or attempted interference by anyone and that no other person was using or claimed the right to use any of the inventions covered by the agreement. He held as matter of law that a licensee, receiving the benefits of a patent, is bound to pay the stipulated royalty. The finding of fact was warranted by the testimony and the conclusion of law was in accord with our decisions: Jarecki v. Hays, 161 Pa. 613; Edison General Elec. Co. v. Thackara Mfg. Co., 167 Pa. 530.
The decree is affirmed at the cost of the appellant.